Citation Nr: 0604255	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This matter was previously before the Board in September 
2004, wherein it was remanded for additional development.  
The case is now returned to the Board for appellate review.


FINDING OF FACT

A pulmonary disorder did not have its onset during active 
service and is not related to any in-service disease or 
injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2001, as well as by 
letters from the Appeals Management Center (AMC) dated in 
September 2004 and February 2005.  The veteran was also 
provided notice in the discussions in the March 2002 rating 
decision, and the April 2003 Statement of the Case (SOC), the 
September 2004 Board Remand, and the October 2005 
Supplemental Statement of the Case (SSOC).  The veteran was 
told of what was required to substantiate his claim and of 
his and VA's respective duties, i.e., that VA would attempt 
to get any additional records that he identified as being 
helpful to his claim.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  The veteran's claim 
was initially adjudicated by the RO in March 2002.  The 
November 2001 notice letter was provided to the veteran prior 
to initial adjudication of his claim.  Thus, there is no 
defect with respect to the timing of the notice.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Moreover, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service personnel and medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  In a Report 
of Contact dated in September 2004, the veteran notified the 
RO that he had been treated at the St. Charles Medical Center 
in Bend, Oregon, in the late 1970s and in 1991.  The RO 
contacted the St. Charles Medical Center and requested all 
documents pertaining to the veteran, however, St. Charles 
could only provide treatment records dated from August 1997 
to September 1997.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, a medical opinion 
is not required because there is no competent evidence 
tending to show that the veteran had a pulmonary disorder 
during service.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  To the contrary, the evidence indicates otherwise.  
On separation examination in March 1962, examination of his 
lungs and chest was normal.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

 Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).




In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for bronchiectasis may be 
established based upon a legal presumption by showing that it 
was manifested to a compensable degree within one year from 
the date of separation from service.  Service connection for 
pulmonary tuberculosis may be established based upon a legal 
presumption by showing that it was manifested to a 
compensable degree within three years from the date of 
separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

The veteran's available service medical records disclose no 
complaints or findings of a pulmonary disorder.  A report of 
medical examination, dated in January 1958 and conducted at 
enlistment, shows that upon clinical evaluation, his lungs 
and chest were normal.  The associated report of medical 
history, also dated in January 1958, shows that the veteran 
indicated he had never had tuberculosis, asthma, shortness of 
breath, pain or pressure in the chest, or chronic cough.  A 
chest X-ray showed a normal chest.

A service personnel record shows that the veteran had a tour 
of duty in at Camp Hansen, Okinawa, in April 1959.

A report of medical examination, dated in March 1962 and 
conducted at release from active duty, shows that upon 
clinical evaluation, the veteran's lungs and chest were 
normal.

Subsequent to service, a radiology report from the McKenzie-
Willamette Memorial Hospital in Springfield, Oregon, dated in 
November 1974 shows that the veteran had discoid atelectasis 
of the left mid lung, but that the lungs were otherwise 
clear.  Outpatient treatment records from this hospital show 
intermittent treatment for various disorders, but do include 
a pulmonary disorder.

Private hospital treatment records from the St. Charles 
Medical Center dated from August 1997 to September 1997 show 
treatment for symptoms associated with a cerebrovascular 
accident.  A history of chronic obstructive pulmonary disease 
is noted.

VA outpatient and hospital treatment records dated from July 
1987 to July 2005 show intermittent reports of a history of 
asthma, chronic obstructive pulmonary disease, and smoking.  
A VA pulmonary function test dated in September 1991 shows a 
diagnosis of borderline mild obstructive airway disease.

In August 2002, the veteran submitted a treatise regarding 
the World Wildlife Federation's efforts to phase out use of 
DDT.

The preponderance of the evidence is against the veteran's 
claim for service connection for a pulmonary disorder.  A 
review of the veteran's service medical records reveals no 
complaints, diagnoses, or treatment related to any pulmonary 
disorder during his period of active service.  As noted 
above, the presence of a lung or chest disorder was 
essentially ruled out on examination in 1962.

The Board has considered the post-service VA and private 
medical records which provide a history of asthma and chronic 
obstructive pulmonary disease.  However, the evidence does 
not address the etiology of those disorders and no evidence 
of record has attributed either to service.  In weighing the 
competent medical evidence of record, which indicates that 
any pulmonary disorder was not diagnosed until many years 
after service, and the service medical records, the Board is 
of the opinion that the preponderance of the evidence is 
against a finding that the veteran's claimed disability was 
manifest in service or within any applicable presumptive 
period. 

The evidence of record has not shown that the veteran has 
ever been diagnosed with bronchiectasis or pulmonary 
tuberculosis, thus service connection within any applicable 
presumptive period is not warranted.

There is no competent evidence of record relating any 
pulmonary disorder to the veteran's active service. The 
veteran's own statements are not competent to make such a 
medical assertion, as there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Additionally, the Board has considered the treatise submitted 
by the veteran dated in August 2002 with regard to DDT.  To 
the extent that he is attempting to extrapolate from the 
treatise that he has a pulmonary disorder as a result of 
possible exposure during his period of active service, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record, and, 
therefore, cannot be deemed material.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 
314 (1998). 

Accordingly, for the reasons and bases stated above, the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder must be denied.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to 



allow application of the benefit of the doubt rule as 
required by law and VA regulations. See 38 U.S.C.A. §5107 
(West 2002).

ORDER

Entitlement to service connection for a pulmonary disorder is 
denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


